Citation Nr: 0706040	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for traumatic 
glaucoma of the left eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
August 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO confirmed and 
continued the a 10 percent evaluation for traumatic glaucoma 
of the left eye, as well as a 10 percent evaluation for gouty 
arthritis involving the both great toes, the right ankle and 
the right wrist.  

In a notice of disagreement received in October 2002, the 
veteran expressed dissatisfaction with ratings assigned for 
his left eye disorder and for gouty arthritis.  He completed 
his appeal as to the propriety of the ratings assigned for 
these conditions by submission of his VA Form 9, or 
substantive appeal, in July 2003.  Thereafter, in a rating 
decision issued in May 2004, the RO increased the rating for 
gouty arthritis from 10 percent to 20 percent.  The veteran, 
in a statement received in June 2004, remarked that he was 
satisfied with the rating increase for gouty arthritis.  
Hence, the issue of an increased rating for gouty arthritis 
has been resolved to the veteran's satisfaction, and no 
appeal concerning that issue remains for appellate 
consideration.  38 C.F.R. § 20.204 (2006).

In his formal appeal to the Board received in July 2003, the 
veteran stated that he has glaucoma in the right eye, but 
that..."in 15+years this has never been addressed...."  Then, 
in his statement received in August 2003, he remarked,   
"I have glaucoma in both left and right eyes when will you 
look at this!!"  It appears that the veteran has raised the 
issue of service connection for glaucoma of the right eye.  
This issue has not been developed for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  

A hearing was held in September 2006 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A November 2004 VA eye examination revealed a 20-degree by 
15-degree visual field, vertically, a finding described as 
"somewhat" consistent with approximately 20 degrees of 
visual field.  At the most recent VA eye examination in April 
2006, the examiner reported there was "about" a 20-degree 
visual field loss of the left eye.  

In testimony at his September 2006 personal hearing, the 
veteran asserted that his peripheral vision has diminished 
considerably in recent years.  He maintains that, when people 
approach him from the side, he is not aware of them until 
they are right up beside him.  He asserts that, in November 
2006, he moved from his hometown to Montgomery, Alabama, so 
that he could be within walking distance of his work and so 
that he could avoid driving home at night.  He states that 
his employer recently made special accommodations because of 
his limited visual acuity, including raising his desk and 
installing brighter lights.  

The current 10 percent rating for unilateral glaucoma may be 
assigned, as in this veteran's case, where unilateral, 
concentric contraction of visual field is to 30 degrees, but 
not to 15 degrees.  In order to be entitled to the next 
higher rating of 20 percent for unilateral glaucoma, there 
must be concentric contraction of visual field to 15 degrees, 
but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2006).  Examination findings of recent years describe a 
level of left eye visual field loss that appears to lie 
somewhere between the criteria for the currently assigned 
rating of 10 percent and the criteria for assignment of the 
next higher rating of 20 percent.  The veteran's testimony 
suggests that he is experiencing a dramatically increasing 
contraction of the visual field of his left eye.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA eye 
examination to determine the current 
severity of his service-connected 
traumatic glaucoma of the left eye.  The 
examination should include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  The examiner should complete 
the Disability Evaluation Examination 
Worksheet which is relevant to evaluating 
eye disorders.  He/she must chart visual 
field defects using a Goldmann Perimeter 
Chart and include the chart as part of the 
examination report to be sent to the RO.  
The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Ronald W. Scholz
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


